Casey, C. J.,
delivered the opinion of the Court.
In this case, as submitted on the 7th instant, Chief Justice Casey announced the opinion of the court sustaining the demurrer. And now, to wit, January 18, 1864, the court, upon due consideration of the premises, do sustain the said demurrer, and' do further order, adjudge, and decree that that part of the petition which sets forth a claim assigned by C. C. Weston be dismissed.
By the court.
Mr. R. H. Duell for the claimant.
Mr. J. D. McPherson, Assistant Solicitor, for the government.
Lorjng, J., dissented, and 'filed his reasons therefor in writing.
Wilmot, J., did not sit in the ease.